Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action
This office action is in response to the listing of claims filed on August 20, 2020. Claims 1-18 are currently pending.

Examiner’s Note
Salkintzis (US PGPub No: 2021/0037013) has a PCT date of November 3, 2017. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 11, 13, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salkintzis (US PGPub No: 2021/0037013). 

With regards to claims 1 and 6, Salkintzis teaches a method of managing user equipment resource tracking in a visited network using blockchain based smart contracts, the method implemented by a device in a home network of the user equipment, the method comprising: receiving notification from the visited network of the user equipment connection request (Salkintzis teaches authenticating a user in a visited network via an authentication server in a home network; see paragraph 5, Salkintzis.  The authentication occurs in response to a request; see paragraphs 5-6, Salkintzis); 

installing a smart contract for the user equipment into a blockchain (Salkintzis explains support for smart contracts within a blockchain; see paragraph 41, Salkintzis. The smart contract is created to provide roaming agreement between the visited network and the home network; see paragraph 42, Salkintzis); 

and reporting an identifier for the smart contract to the visited network to enable recording of resource usage of the user equipment to the blockchain and association with the smart contract (Salkintzis teaches how the blockchain address for the smart contract address associated with the realm is identified and then the VAF (visited blockchain application) makes a call to the blockchain network to start a new blockchain transaction including payment (i.e. recording of resource usage); see paragraph 89, Salkintzis).  


With regards to claims 11 and 15, Salkintzis teaches a method of managing user equipment resource tracking in a visited network using blockchain based smart contracts, the method implemented by a device in a visited network, the method comprising: receiving a connection request from the user equipment (Salkintzis teaches authenticating a user in a visited network via an authentication server in a home network; see paragraph 5, Salkintzis.  The authentication occurs in response to a request; see paragraphs 5-6, Salkintzis. Authentication occurs to grant the user access to the visited network, hence the request is for connecting to the visited network); 

notifying a home network for the user equipment of the connection request (Salkintzis teaches authenticating a user in a visited network via an authentication server in a home network; see paragraph 5, Salkintzis. The request is sent to the home network, hence the home network is informed; see Figure 3, Salkintzis); 

and instantiating a charging proxy in the visited network for the user equipment to track resource usage of the user equipment in the visited network using a smart contract and blockchain to report resource usage for the user equipment (Salkintzis teaches how the blockchain address for the smart contract address associated with the realm is identified and then the VAF (visited blockchain application) makes a call to the blockchain network to start a new blockchain transaction including payment (i.e. report and charge resource usage); see paragraph 89, Salkintzis).  


With regards to claims 13 and 17, Salkintzis teaches the method further comprising: invoking a method of the smart contract for the user equipment to create a block in the blockchain to store resource usage information for the user equipment (Salkintzis explains support for smart contracts within a blockchain; see paragraph 41, Salkintzis. The smart contract is created to provide roaming agreement between the visited network and the home network; see paragraph 42, Salkintzis).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7-10, 12, 14, 16, and 18, are rejected under 35 U.S.C. 103 as being unpatentable over Salkintzis (US PGPub No: 2021/0037013) in view of Backman et al (NPL : Blockchain Network Slice Broker in 5G), hereafter referred to as Salkintzis and Backman, respectively.

With regards to claims 2 and 7, Salkintzis teaches through Backman, the method further comprising: migrating virtual network functions (VNFs) for the user equipment to the visited network 
While Salkintzis teaches support for a UE to use a visited network by using smart contracts in blockchain, Salkintzis does not explicitly cite migrating VNFs for the UE to use. In the same field of endeavor, Backman also teaches support for smart contracts within blockchain; see p. 4, right column, last paragraph, Backman. In particular, Backman teaches how network functions can be virtualized and placed in the most suitable location; see p. 3, right column, last paragraph, Backman.
By using network function virtualization, it is possible to create network functions on-demand and place them in the most suitable location using the appropriate amount of resources; see p. 3, right column, last paragraph, Backman. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to provide network functions on-demand and place them in the most suitable location using the appropriate amount of resources; see p. 3, right column, last paragraph, Backman.

With regards to claims 3 and 8, Salkintzis teaches through Backman, the method further comprising: receiving a disconnect notice from the visited network for the user equipment; and receiving virtual network functions for the user equipment from the visited network.  
While Salkintzis teaches support for a UE to use a visited network by using smart contracts in blockchain, Salkintzis does not explicitly cite migrating VNFs for the UE to use. In the same field of endeavor, Backman also teaches support for smart contracts within blockchain; see p. 4, right column, last paragraph, Backman. In particular, Backman teaches how network functions can be virtualized and placed in the most suitable location; see p. 3, right column, last paragraph, Backman. The functions are allocated via slices that can be terminated; see p. 6, left column, last three paragraphs, Backman.
By using network function virtualization, it is possible to create network functions on-demand and place them in the most suitable location using the appropriate amount of resources; see p. 3, right column, last paragraph, Backman. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to provide network functions on-demand and place them in the most suitable location using the appropriate amount of resources; see p. 3, right column, last paragraph, Backman.

With regards to claims 4 and 9, Salkintzis teaches through Backman, the method further comprising: retrieving a user profile information for the user equipment; 4Attorney Docket No: 1557B-16PUS (PE1011PC00) determining a smart contract template for the user equipment and the visited network generating virtual network functions to service the user equipment based on the user profile; and negotiating traffic steering policies with the visited network.  
While Salkintzis teaches support for a UE to use a visited network by using smart contracts in blockchain, Salkintzis does not explicitly cite migrating VNFs for the UE to use. In the same field of endeavor, Backman also teaches support for smart contracts within blockchain; see p. 4, right column, last paragraph, Backman. In particular, Backman teaches how network functions can be virtualized and placed in the most suitable location; see p. 3, right column, last paragraph, Backman.  Back further explains how pre-defined policies can be used; see p. 6, left column, second to last paragraph, Backman.
By using network function virtualization, it is possible to create network functions on-demand and place them in the most suitable location using the appropriate amount of resources; see p. 3, right column, last paragraph, Backman. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to provide network functions on-demand and place them in the most suitable location using the appropriate amount of resources; see p. 3, right column, last paragraph, Backman.

With regards to claims 5 and 10, Salkintzis teaches through Backman, the method further comprising: receiving notification of successful virtual network function migration; acknowledging successful migration of virtual network functions; terminating the smart contract; and accessing user equipment usage data from the blockchain.  
While Salkintzis teaches support for a UE to use a visited network by using smart contracts in blockchain, Salkintzis does not explicitly cite migrating VNFs for the UE to use. In the same field of endeavor, Backman also teaches support for smart contracts within blockchain; see p. 4, right column, last paragraph, Backman. In particular, Backman teaches how network functions can be virtualized and placed in the most suitable location; see p. 3, right column, last paragraph, Backman. The functions are allocated via slices that can be terminated; see p. 6, left column, last three paragraphs, Backman.  Usage data is accessed for billing; see p. 7, left column first paragraph, Backman. 
By using network function virtualization, it is possible to create network functions on-demand and place them in the most suitable location using the appropriate amount of resources; see p. 3, right column, last paragraph, Backman. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to provide network functions on-demand and place them in the most suitable location using the appropriate amount of resources; see p. 3, right column, last paragraph, Backman.

With regards to claims 12 and 16, Salkintzis teaches through Backman, the method further comprising: receiving a smart contract identifier of the smart contract of the user equipment in the blockchain from the home network; negotiating traffic steering policies; receiving virtual network functions (VNFs) for the user equipment from the home network; generating VNFs to service the user equipment in a roaming slice in the visited network based the received VNFs; and sending acknowledgment of successful migration to the home network.  
While Salkintzis teaches support for a UE to use a visited network by using smart contracts in blockchain, Salkintzis does not explicitly cite migrating VNFs for the UE to use. In the same field of endeavor, Backman also teaches support for smart contracts within blockchain; see p. 4, right column, last paragraph, Backman. In particular, Backman teaches how network functions can be virtualized and placed in the most suitable location; see p. 3, right column, last paragraph, Backman.  Back further explains how slices can be leased, pre-defined policies can be used and SLA and QoS can be maintained; see p. 6, left column, last three paragraph, Backman.
By using network function virtualization, it is possible to create network functions on-demand and place them in the most suitable location using the appropriate amount of resources; see p. 3, right column, last paragraph, Backman. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to provide network functions on-demand and place them in the most suitable location using the appropriate amount of resources; see p. 3, right column, last paragraph, Backman.

With regards to claims 14 and 18, Salkintzis teaches through Backman, the method further comprising: 7Attorney Docket No: 1557B-16PUS (PE1011PC00) receiving a disconnect notice from the user equipment; notifying a home network of disconnect of the user equipment; preparing  virtual network functions for migration to the home network; sending virtual network functions to the home network; sending a disconnect acknowledgement to the user equipment; and terminating the charging proxy.  
While Salkintzis teaches support for a UE to use a visited network by using smart contracts in blockchain, Salkintzis does not explicitly cite migrating VNFs for the UE to use. In the same field of endeavor, Backman also teaches support for smart contracts within blockchain; see p. 4, right column, last paragraph, Backman. In particular, Backman teaches how network functions can be virtualized and placed in the most suitable location; see p. 3, right column, last paragraph, Backman. Charging and billing are supported for the slices leased; see p. 6, left column, third from last paragraph, Backman. The functions are allocated via slices that can be terminated; see p. 6, left column, last three paragraphs, Backman.
By using network function virtualization, it is possible to create network functions on-demand and place them in the most suitable location using the appropriate amount of resources; see p. 3, right column, last paragraph, Backman. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to provide network functions on-demand and place them in the most suitable location using the appropriate amount of resources; see p. 3, right column, last paragraph, Backman.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMMANUEL MOISE can be reached on (571) 272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2455